Citation Nr: 1418037	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2012, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in October 2013 and the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2013 supplemental statement of the case (SSOC) the RO continued the denial of service connection for a psychiatric disorder.  The RO did not afford the Veteran a VA examination and did not discuss the following evidence: a January 2008 positive PTSD screen, hospitalization for major depressive disorder with psychosis in December 2006, lay evidence of physical abuse in service, and an August 2012 statement from the Veteran's private physician noting that he had depressive disorder which he had been coping with since service.  

The June 2012 SSOC referenced that the Joint Services Record Research Center (JSRRC) could not corroborate the stressful events claimed from service.  This response is not in the claims file and should be associated with the file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the response from the JSRRC regarding verifying the Veteran's claimed stressors.

2.  Request that an appropriate examiner review the claims file to determine the etiology of any current psychiatric disorder.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this remand must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

After reviewing the record the examiner should offer an opinion as to whether the Veteran has a psychiatric disorder, to include PTSD, major depressive disorder, personality disorder, or an anxiety disorder, that is related to service.

The examiner should consider the following:

* A January 2008 positive PTSD screen
* A June 2009 diagnosis of depression NOS
* February 2009 treatment records noting diagnoses of major depressive disorder, anxiety disorder, and personality disorder
* The Veteran's June 2012 statement and August 2012 Board testimony alleging being physically assaulted on multiple occasions by his drill instructor

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so state in the examination report, with an explanation as to why this is so.

If further examination of the Veteran is needed, he should be scheduled for an examination.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).

3.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



